Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. US 2015/0250734 A1.
Jain teaches a stable tablet composition comprising (a) at least one core; (b) at least one first coating layer coated over the core optionally comprising one or more polymers; (c) at least one second coating layer disposed over the first coating layer comprising saxagliptin or salts, hydrated thereof and one or more polymers; and (d) optionally, an outer coating layer disposed over the second coating layer comprising one or more polymers, wherein said core does not contain saxagliptin, or salts, hydrates thereof and said first coating layer is free of polyvinyl alcohol.  See abstract and paragraph 0015.  The claimed amount of active agent and bulking agent and disintegrant is found in paragraphs 0038, 0085-0062 and Examples.  Lactose monohydrate and mannitol in the core is found in paragraphs 0039 and 0042.  Croscarmellose in the core is found in paragraph 0044.  The claimed process of making the tablet is found in paragraphs 0063-0081 and Examples. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615